Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H. Dale Langley, Jr., Reg. No. 35,927, on 3/14/2022.

The application has been amended as follows: 

Claim 1:
Line 11, “for a processor device, the mount is” has been deleted.
Line 13, “for providing” has been changed to --providing--.

Claim 2:
Line 7, “the instructions” has been changed to --the set of instructions--.
Last line, “in memory” has been changed to --in the memory--.

Claims 3-11 have been canceled.

Claim 12:
Last line, “cord.” has been changed to the following:

a sensor connected to the double end bag; 
a processor device communicatively connected to the sensor; and
a mount connected to the bow for retaining the processor device during use of the system.--.

Claim 13:
Line 2, “bow, for vertically” has been changed to --bow for vertically--.

Claim 14 has been canceled.

Claim 15:
Line 1, “claim 14” has been changed to --claim 12--.
Line 4, “the instructions” has been changed to --the set of instructions--.
Line 8, “in memory” has been changed to --in the memory--.

Claim 16:
Line 2, “is” has been changed to --has a--.

Claim 17:
Line 2, “is” has been changed to --has a--.

Claim 18:
Line 2, “weight of” has been changed to --weight connected to--.

Claim 20 has been canceled.

Allowable Subject Matter
Claims 1-2, 12-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 5,554,088 (Zlojutro). Zlojutro discloses a system for boxing and exercise, comprising: a bag 350 having a top and a bottom (FIG. 18); a bow 300 (FIG. 18);4Appl. No. na Preliminary Amdt. dated April 10, 2020an upper cord 332 slidably connected to the bow (FIG. 19); a lower cord 328 slidably connected to the bow (FIG. 19), the top of the bag 350 connected to the upper cord 332 and the bottom of the bag 350 connected to the lower cord 328 (FIGS. 18-19);  and a mount 15 connected to the bow (FIG. 1). However, Zlojutro fails to disclose a processor device connected to the mount and communicatively connected to the sensor, the processor device providing interactive instructions responsive to striking of the bag by a user, the interactive instructions individualized for the user.
There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zlojutro’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784